Dear Mr. Braud:
Your inquiry of recent date addressed to Attorney General William J. Guste, Jr. has been directed to me for attention and reply.
You ask the following question:
  Whether a full-time employee of a parish council may concurrently hold office as a member of the local school board.
You have advised over the telephone that under your Home Rule Charter there are no prohibitions against an unclassified parish employee running for and concurrently holding an elected political office.  (R.S. 42:66D)
The parish council and the school board district are separate local political subdivisions.  (R.S. 42:62(9))
Therefore, since the person in question is a full-time unclassified employee of the parish council, under LOUISIANA'S Dual Officeholding and Dual Employment Law that person if elected, would not be prohibited from concurrently holding a position as a member of the local school board. (R.S. 42:63D)
If you have any further questions regarding this matter please contact our office.
Sincerely yours,
                               William J. Guste, Jr. Attorney General
                               Harry H. Howard Assistant Attorney General
OPINION NUMBER 02-0086
September 27, 2002
78  Officers — Dual Officeholding
The Kisatchie-Delta Regional Planning and Development District is a separate political subdivision from the Rapides Parish School Board, and therefore, there is no dual officeholding violation, when a school Board member serves as a full-time employee of the planning district.
Ms. Heather Smoak Urena Economic Development Specialist Kisatchie-Delta Regional Planning Development District, Inc. 1611 Arnold Drive, First Floor Alexandria, LA  71303